Name: Commission Decision of 19 October 2009 amending Decisions 2006/679/EC and 2006/860/EC as regards technical specifications for interoperability relating to subsystems of the trans-European conventional and high-speed rail systems (notified under document C(2009) 7787) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  European construction;  organisation of transport;  transport policy;  land transport
 Date Published: 2010-02-10

 10.2.2010 EN Official Journal of the European Union L 37/74 COMMISSION DECISION of 19 October 2009 amending Decisions 2006/679/EC and 2006/860/EC as regards technical specifications for interoperability relating to subsystems of the trans-European conventional and high-speed rail systems (notified under document C(2009) 7787) (Text with EEA relevance) (2010/79/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular Article 6(1) thereof, Having regard to the recommendation of the European Railway Agency (ERA-REC-38-2009-ERTMS) of 24 April 2009, on updating the Annex A of the TSI Control Command and Signalling for High Speed and Conventional Rail systems, Whereas: (1) Commission Decision 2006/679/EC of 28 March 2006 concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system (2) laid down the technical specification for interoperability (TSI) relating to the control-command and signalling subsystem of the trans-European conventional rail system. (2) Commission Decision 2006/860/EC of 7 November 2006 concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European high speed rail system (3) laid down the TSI relating to the control-command and signalling subsystem of the trans-European high speed rail system. (3) In accordance with Article 2 of Commission Decision 2008/386/EC of 23 April 2008 modifying Annex A to Decision 2006/679/EC concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system and Annex A to Decision 2006/860/EC concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European high-speed rail system (4), the ETCS specifications should be completed to include updated common test specifications. (4) A number of technical documents referred to in Annex A to Decisions 2006/679/EC and 2006/860/EC must be updated to adapt them to technical progress. (5) Decisions 2006/679/EC and 2006/860/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Railway Interoperability and Safety Committee, established in accordance with Article 29 of Directive 2008/57/EC, HAS ADOPTED THIS DECISION: Article 1 The list of mandatory specifications and the list of informative specifications set out in Annex A to Decision 2006/679/EC and in Annex A to Decision 2006/860/EC, are replaced by the list of mandatory specifications and the list of informative specifications contained in the Annex to this Decision. The footnotes referring to Decision 2002/731/EC in Annex H to the TSI attached to Decision 2006/679/EC and in Annex H to the TSI attached to Decision 2006/860/EC are deleted. Article 2 This Decision shall apply from 1 April 2010. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 October 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 284, 16.10.2006, p. 1. (3) OJ L 342, 7.12.2006, p. 1. (4) OJ L 136, 24.5.2008, p. 11. ANNEX LIST OF MANDATORY SPECIFICATIONS Index No Reference Document name Version 1 ERA/ERTMS/003204 ERTMS/ETCS Functional Requirement Specification 5.0 2 Intentionally deleted 3 UNISIG SUBSET-023 Glossary of Terms and Abbreviations 2.0.0 4 UNISIG SUBSET-026 System Requirement Specification 2.3.0 5 UNISIG SUBSET-027 FFFIS Juridical Recorder-Downloading Tool 2.3.0 6 UNISIG SUBSET-033 FIS for Man-Machine Interface 2.0.0 7 UNISIG SUBSET-034 FIS for the Train Interface 2.0.0 8 UNISIG SUBSET-035 Specific Transmission Module FFFIS 2.1.1 9 UNISIG SUBSET-036 FFFIS for Eurobalise 2.4.1 10 UNISIG SUBSET-037 Euroradio FIS 2.3.0 11 Reserved 05E537 Off line key management FIS 12 UNISIG SUBSET-039 FIS for the RBC/RBC Handover 2.3.0 13 UNISIG SUBSET-040 Dimensioning and Engineering rules 2.3.0 14 UNISIG SUBSET-041 Performance Requirements for Interoperability 2.1.0 15 ERA SUBSET-108 Interoperability-related consolidation on TSI Annex A documents 1.2.0 16 UNISIG SUBSET-044 FFFIS for Euroloop sub-system 2.3.0 17 Intentionally deleted 18 UNISIG SUBSET-046 Radio In-fill FFFS 2.0.0 19 UNISIG SUBSET-047 Track-side-Trainborne FIS for Radio In-Fill 2.0.0 20 UNISIG SUBSET-048 Trainborne FFFIS for Radio In-Fill 2.0.0 21 UNISIG SUBSET-049 Radio In-fill FIS with LEU/Interlocking 2.0.0 22 Intentionally deleted 23 UNISIG SUBSET-054 Assignment of Values to ETCS variables 2.0.0 24 Intentionally deleted 25 UNISIG SUBSET-056 STM FFFIS Safe Time Layer 2.2.0 26 UNISIG SUBSET-057 STM FFFIS Safe Link Layer 2.2.0 27 UNISIG SUBSET-091 Safety Requirements for the Technical Interoperability of ETCS in Levels 1 & 2 2.5.0 28 Reserved Reliability  Availability Requirements 29 UNISIG SUBSET-102 Test specification for Interface k 1.0.0 30 Intentionally deleted 31 UNISIG SUBSET-094 UNISIG Functional Requirements for an On-board Reference Test Facility 2.0.2 32 EIRENE FRS GSM-R Functional Requirements Specification 7 33 EIRENE SRS GSM-R System Requirements Specification 15 34 A11T6001 12 (MORANE) Radio Transmission FFFIS for EuroRadio 12 35 ECC/DC(02)05 ECC Decision of 5 July 2002 on the designation and availability of frequency bands for railway purposes in the 876-880 and 921-925 MHz bands 36a Intentionally deleted 36b Intentionally deleted 36c UNISIG SUBSET-074-2 FFFIS STM Test cases document 1.0.0 37a Intentionally deleted 37b UNISIG SUBSET-076-5-2 Test cases related to features 2.3.1 37c UNISIG SUBSET-076-6-3 Test sequences 2.3.1 37d UNISIG SUBSET-076-7 Scope of the test specifications 1.0.2 37e Intentionally deleted 38 06E068 ETCS marker board definition 1.0 39 UNISIG SUBSET-092-1 ERTMS EuroRadio Conformance Requirements 2.3.0 40 UNISIG SUBSET-092-2 ERTMS EuroRadio Test cases Safety Layer 2.3.0 41 Reserved UNISIG SUBSET 028 JRU Test Specification 42 Intentionally deleted 43 UNISIG SUBSET 085 Test Specification for Eurobalise FFFIS 2.2.2 44 Reserved Odometry FIS 45 UNISIG SUBSET-101 Interface K specification 1.0.0 46 UNISIG SUBSET-100 Interface G specification 1.0.1 47 Reserved Safety Requirements and Requirements to Safety Analysis for Interoperability for the Control-Command and Signalling Sub-System 48 Reserved Test specification for mobile equipment GSM-R 49 UNISIG SUBSET-059 Performance requirements for STM 2.1.1 50 UNISIG SUBSET-103 Test specification for EUROLOOP 1.0.0 51 Reserved Ergonomic aspects of the DMI 52 UNISIG SUBSET-058 FFFIS STM Application Layer 2.1.1 53 Reserved AEIF-ETCS-Variables-Manual AEIF-ETCS-Variables-Manual 54 Intentionally deleted 55 Reserved Juridical recorder baseline requirements 56 Reserved 05E538 ERTMS Key Management Conformance Requirements 57 Reserved UNISIG SUBSET-107 Requirements on pre-fitting of ERTMS on-board equipment 58 UNISIG SUBSET-097 Requirements for RBC-RBC Safe Communication Interface 1.1.0 59 Reserved UNISIG SUBSET-105 Requirements on pre-fitting of ERTMS track side equipment 60 Reserved UNISIG SUBSET-104 ETCS version management 61 Reserved GSM-R version management 62 Reserved UNISIG SUBSET-099 RBC-RBC Test specification for Safe Communication Interface 63 UNISIG SUBSET-098 RBC-RBC Safe Communication Interface 1.0.0 LIST OF INFORMATIVE SPECIFICATIONS Type 1 specifications represent the current state of the work for the preparation of a mandatory specification still reserved. Type 2 specifications give additional information, justifying the requirements in mandatory specifications and providing help for their application. Index B32 is intended to ensure unique references in the Annex A documents. As this is used for editorial purposes and to support future changes of documents referred only, it is not classified as a Type and not linked to a mandatory Annex A document. Documents B25, B27, B28, B29 and B30 are applicable only for the GSM-R DMI. For the ETCS DMI only B34 applies. Index No Reference Document name Version Type B1 EEIG 02S126 RAM requirements (chapter 2 only) 6 2 (index 28) B2 EEIG 97S066 Environmental conditions 5 2 (index A5) B3 UNISIG SUBSET-074-1 Methodology for testing FFFIS STM 1.0.0 2 (index 36) B4 EEIG 97E267 ODOMETER FFFIS 5 1 (index 44) B5 O_2475 ERTMS GSM-R QoS Test Specification 1.0.0 2 B6 UNISIG SUBSET-038 Off-line Key Management FIS 2.1.9 1 (index 11) B7 UNISIG SUBSET-074-3 FFFIS STM test specification traceability of test cases with Specific Transmission Module FFFIS 1.0.0 2 (index 36) B8 UNISIG SUBSET-074-4 FFFIS STM Test Specification Traceability of testing the packets specified in the FFFIS STM Application Layer 1.0.0 2 (index 36) B9 UNISIG SUBSET 076-0 ERTMS/ETCS Class 1, Test plan 2.3.1 2 (index 37) B10 UNISIG SUBSET 076-2 Methodology to prepare features 2.3.0 2 (index 37) B11 UNISIG SUBSET 076-3 Methodology of testing 2.3.1 2 (index 37) B12 UNISIG SUBSET 076-4-1 Test sequence generation: Methodology and Rules 1.0.2 2 (index 37) B13 UNISIG SUBSET 076-4-2 ERTMS ETCS Class 1 States for Test Sequences 1.0.2 2 (index 37) B14 UNISIG SUBSET 076-5-3 On-Board Data Dictionary 2.3.0 2 (index 37) B15 UNISIG SUBSET 076-5-4 SRS v.2.2.2 Traceability 2.3.1 2 (index 37) B16 UNISIG SUBSET 076-6-1 UNISIG test data base 2.3.1 2 (index 37) B17 UNISIG SUBSET 076-6-4 Test Cases Coverage 2.3.1 2 (index 37) B18 Intentionally deleted B19 UNISIG SUBSET 077 UNISIG Causal Analysis Process 2.2.2 2 (index 27) B20 UNISIG SUBSET 078 RBC interface: Failure modes and effects analysis 2.4.0 2 (index 27) B21 UNISIG SUBSET 079 MMI: Failure Modes and Effects Analysis 2.2.2 2 (index 27) B22 UNISIG SUBSET 080 TIU: Failure Modes and Effects Analysis 2.2.2 2 (index 27) B23 UNISIG SUBSET 081 Transmission system: Failure Modes and Effects Analysis 2.3.0 2 (index 27) B24 UNISIG SUBSET 088 ETCS Application Levels 1 & 2  Safety Analysis 2.3.0 2 (index 27) B25 TS50459-1 Railway applications  European Rail Traffic Management System  Driver Machine Interface  part 1  Ergonomic principles of ERTMS/ETCS/GSM-R Information 2005 2 (index 51) B26 intentionally deleted superseded by B34 B27 TS50459-3 Railway applications  Communication, signalling and processing systems  European Rail Traffic Management System  Driver Machine Interface  part 3  Ergonomic arrangements of ERTMS/GSM-R Information 2005 2 (index 51) B28 TS50459-4 Railway applications  Communication, signalling and processing systems  European Rail Traffic Management System  Driver Machine Interface  part 4  Data entry for the ERTMS/ETCS/GSM-R systems 2005 2 (index 51) B29 TS50459-5 Railway applications  Communication, signalling and processing systems  European Rail Traffic Management System  Driver Machine Interface  part 5  Symbols 2005 2 (index 51) B30 TS50459-6 Railway applications  Communication, signalling and processing systems  European Rail Traffic Management System  Driver Machine Interface  part 6  Audible Information 2005 2 (index 51) B31 Reserved EN50xxx Railway applications  European Rail Traffic Management System  Driver Machine Interface  part 7  Specific Transmission Modules 2 (index 51) B32 Reserved Guideline for references None B33 EN 301515 Global System for Mobile communication (GSM); Requirements for GSM operation in railways 2.1.0 2 (index 32, 33) B34 ERA-ERTMS-015560 ERTMS/ETCS Driver Machine Interface 2.3 1 (index 51) B35 Reserved UNISIG SUBSET-069 ERTMS Key Management Conformance Requirements 1 (index 56) B36 04E117 ETCS/GSM-R Quality of Service user requirements  Operational Analysis 1 2 (index 32) B37 UNISIG SUBSET-093 GSM-R Interfaces  Class 1 requirements 2.3.0 1 (index 32, 33) B38 UNISIG SUBSET-107A Requirements on pre-fitting of ERTMS on-board equipment 1.0.0 2 (index 57) B39 UNISIG SUBSET-076-5-1 ERTMS ETCS Class 1 Feature List 2.3.1 2 (index 37) B40 UNISIG SUBSET-076-6-7 Test Sequences Evaluation and Validation 1.0.2 2 (index 37) B41 UNISIG SUBSET-076-6-8 Generic train data for test Sequences 1.0.1 2 (index 37) B42 UNISIG SUBSET-076-6-10 Test Sequence Viewer (TSV) 3.0.8 2 (index 37) B43 04E083 Safety Requirements and Requirements to Safety Analysis for Interoperability for the Control-Command and Signalling Sub-System 1.0 1 (index 47) B44 04E084 Justification Report for the Safety Requirements and Requirements to Safety Analysis for Interoperability for the Control-Command and Signalling Sub-System. 1.0 2 (index B43) B45 ERA/ERTMS/003205 Traceability Of Changes To ETCS FRS 0.1 2 (index 1) B46 UNISIG SUBSET-099 RBC-RBC Safe Communication Interface Test Specifications 1.0.0 1 (index 62)